Bloodworth, J.
1. Under repeated rulings of the Supreme Court and of this court, “a refusal to direct a verdict in either a civil or a criminal case is never error.” Nichols v. State, 35 Ga. App. 399 (3) (133 S. E. 266). See Phillips v. Anderson, 34 Ga. App. 190 (2) (128 S. E. 922), and cit. The rulings in these cases dispose of the assignment of error in the bill of exceptions based on the refusal of the court to direct a verdict.
2. The court charged the jury as follows: “One who pursues the business constantly or continuously for any period of time, or any distance, of transportation, is a common carrier and, as such, is bound to use extraordinary diligence. In ease of loss, the presumption of law is against him, and no excuse avails him unless it was occasioned by the act of God or the public enemies of the State.” This part of the charge is practically in the words of section 2712 of the Civil Code of 1910, and is not erroneous. “An exception to a correct charge because of failure to give in the same connection some other pertinent legal proposition is not a good assignment of error.” Mobley v. Childers, 38 Ga. App. 441 (3) (144 S. E. 141), and cit. If more definite instructions on this question were desired, a proper and legal request therefor should have been presented to the judge.
3. The other assignments of error in the petition for certiorari amount to no more than what are known as “the usual general grounds,” and this court will not say that there is no evidence to support the verdict.

Judgment affirmed.


Broyles, C. J., and Luke, J., concur.